     Exhibit 10.21

 

DATED September 6th 2007

 

 

(1) EUSA PHARMA (EUROPE) LIMITED

 

- and –

 

 

(2) Samaritan Pharmaceuticals Europe S.A

 

 

________________________________________

EXCLUSIVE DISTRIBUTION AGREEMENT

________________________________________

--------------------------------------------------------------------------------

THIS AGREEMENT is made 6th day of September 2007    BETWEEN:(1) EUSA PHARMA
(EUPROPE) LIMITED a company incorporated under the laws of England  and having
its principle office at The Magdalen Centre, Oxford Science Park, Oxford OX4 4GA
(“EUSA”); and    (2)    Samaritan Pharmaceuticals Europe S.A having its
principal place of business at 11 Filopappou Street,      11741, Athens, Greece
(“the Distributor”).    WHEREAS:        The Distributor desires to and has
agreed to act as distributor of EUSA for sale of the Product in the Territory
(as  herein defined) on the terms set out below and EUSA is willing to supply
the Distributor with the Product for resale  in the Territory.        THE
PARTIES HEREBY AGREE as follows:    1.    Definitions and Interpretation       
1.1.    In this Agreement unless the context requires otherwise the following
words and phrases shall have the      respective adjacent meanings:           
 “Affiliate”    in respect of either party any company which at the relevant
time          directly or indirectly owns or controls or is directly or
indirectly          owned or controlled by or in common control with such party
to          the extent of more than 50% of its shares having the right to vote
at  a General Meeting;        “Commencement Date”    the date of execution of
this Agreement;         “Force Majeure”    any cause preventing or hindering the
performance of this          Agreement arising from or attributable to acts,
events or          circumstances beyond the reasonable control of the party
affected          including but not limited to epidemic of disease, Act of God, 
        shortage of materials, war, labour disputes, accidents, fire,         
breakdown of machinery, acts of government or other legal          authority,
riot or civil commotion and whether ejusdem generis to          the above causes
or not;         “Intellectual Property”    any patent, copyright, design right,
registered design, trade mark          (registered or unregistered) or other
industrial or intellectual          property right subsisting in the Territory
in respect of the Product          and applications for any of the foregoing;   
     “Marketing Authorisation”    such marketing authorisations and/or licences
as are necessary to          enable the Distributor to distribute and sell the
Product in the          Territory;         “Minimum Sale Quantity”    the
quantities of the Product that the parties have agreed shall be          the
minimum quantity to be purchased that year as specified in          Schedule 1; 
       “Product”    The pharmaceutical products specified in Schedule 1 subject
to          such additions and deletions thereto as may from time to time be   
      made in accordance with this Agreement or otherwise by mutual         
agreement; 


2

--------------------------------------------------------------------------------

      “Quarter”    a period of three consecutive months commencing on 1 January,
1                April, 1 July and 1 October in each year during the term of
this                Agreement;          “Regulatory Authority”    all such
governmental bodies or agencies that are responsible for                granting
the Marketing Authorisations required in the Territory;          “Restricted
Information”    any information oral, visual or written which (i) is disclosed
to the                Distributor by EUSA pursuant to in contemplation of or
other ways                in connection with this Agreement; or (ii) comes to
the attention of                the Distributor and relates to the Product or
the business of EUSA                or any Affiliate of EUSA (whether or not
such information is                expressly stated to be confidential or marked
as such);          “Specification”    the specification of the Product as
described in the Marketing                Authorisation (registered with the
Regulatory Authority) and as                varied in accordance with the terms
of this Agreement and so as to                comply with the requirements of
the Regulatory Authority from                time to time;          “Territory” 
  Greece, Cyprus          “Trade Mark”    the trade mark(s) identified in
Schedule 3 hereof.    1.2     Reference in this Agreement to a person shall be
deemed to include any legal entity whether it be an        individual,
partnership, company, unincorporated organisation, or any Government or agency
thereof.    1.3     Where the context admits reference in this Agreement to the
singular shall include the plural and vice        versa and reference to the
masculine shall include the feminine and vice versa.    1.4     The headings in
this Agreement are for ease of reference only and shall not affect its
interpretation.    2 .    Appointment of Distributor        2.1     Subject to
the terms and conditions of this Agreement EUSA hereby appoints the Distributor
as its        exclusive distributor for the resale of the Product in the
Territory and the Distributor hereby agrees to act        in that capacity
subject to the terms and conditions of this Agreement.    2.2     EUSA shall not
during the continuance of this Agreement appoint any other person to act as
EUSA’s        distributor for the Product in the Territory.    2.3     The
Distributor shall not obtain supplies of the Product for resale in the Territory
during the currency of        this Agreement except from EUSA.        2.4    
The Distributor shall not sell or authorise the sale of Product to:         
2.4.1    any person in the Territory where the Distributor knows or has reason
to believe that the            Product will be resold in any country which is
outside the Territory; or          2.4.2    any person outside the Territory.   
2.5     If Distributor receives a request from a customer located outside the
Territory for supply of the Product        Distributor shall forward it to
EUSA.        2.6     Nothing in this Agreement shall entitle the Distributor to
any right or remedy against EUSA if the Product        is sold in the Territory
by any person outside the Territory other than EUSA or any person or company   
    authorised by EUSA. EUSA shall use its reasonable endeavours as permissible
by law to prevent such a        sale.         


3

--------------------------------------------------------------------------------

2.7         The Distributor shall be entitled to describe itself as an
"Authorised Distributor" of EUSA for the Product            in the Territory but
shall not hold itself out as EUSA's agent for sales of the Product or otherwise
as being            entitled to bind EUSA in any way.            2.8         The
Distributor shall not sell the Product through a sales agent or a
sub-distributor without the express            prior written permission of EUSA.
Notwithstanding any such permission granted by EUSA the Distributor           
shall be and remain responsible in all respects for the acts and omissions of
any sales agent or sub-            distributor and those acts and omissions
shall for the purposes of this Agreement be deemed the acts and           
omissions of the Distributor.            2.9         The appointment of the
Distributor, the acceptance of forecasts and orders for the Product, the supply
of            the Product to the Distributor and the resale and distribution
thereof by the Distributor shall at all times be            conditional on the
requisite Marketing Authorisation being in force in the Territory.    3     .   
The Product                3.1         EUSA shall not be under any obligation to
manufacture or to continue the manufacture of the Product and            may at
any time make such alteration to the Specification as it thinks fit and/or as
may be required by the            Regulatory Authority including changes in
design, production or packaging of the Product or to withdraw            the
Product.                3.2         EUSA shall use all reasonable efforts to
supply the Products to the Distributor in accordance with the           
forecasts supplied by the Distributor pursuant to this Clause.        3.3      
  Not later than 14 days following the Commencement Date the Distributor shall
submit to EUSA a            forecast of its requirements of the Products for the
remainder of the Quarter in which such date falls and            for the next
three succeeding Quarters. Thereafter the Distributor shall submit to EUSA not
later than            12 weeks prior to the commencement of each Quarter a
revised forecast for the next four succeeding            Quarters.             
  3.4         The forecasts submitted by the Distributor pursuant to Clause 3.3
above are estimates of the Products to be            supplied to the Distributor
hereunder and no such forecast shall be binding upon either EUSA or the         
  Distributor until such time as a written order has been submitted by the
Distributor for the supply of            Products which has been accepted by
EUSA in writing. Notwithstanding the foregoing the Distributor           
undertakes to place orders with EUSA in each Quarter for a quantity of the
Products which is within the            range of plus or minus 10% of the latest
forecast of those quantities as submitted by the Distributor 12            weeks
prior to the commencement of that Quarter and undertakes that the quantity of
the Products            purchased each year shall not be less than the relevant
Minimum Sale Quantity. EUSA shall use its            reasonable endeavours to
supply the Minimum Sale Quantity of the Products to the Distributor.    3.5    
    In the event that Distributor fails to achieve the Minimum Sale Quantity in
any calendar year as stated in            Schedule 1 then EUSA shall be entitled
to terminate the contract with three (3) months notice.    4     .    Price and
Payment                4.1         The Distributor shall pay to EUSA the sum of
___________________ on 2008 and a further sum of on
________ 2009 in lieu of a licensing fee. In addition, Distributor shall pay
EUSA a one off payment of upon achieving of in-market sales in a timeframe of
twelve consecutive months.                                 4.2         The
prices of the Products shall be the prices specified in Schedule 1 hereof which
shall be subject to            amendment by agreement between the parties at any
time after the period of one (1) year from the            Commencement Date.   
            4.3         In the event that the parties fail to agree upon the
price following negotiations on each anniversary of this            Agreement
under Clause 4.1, this Agreement shall be terminated with not less that three
(3) months' written            notice by either EUSA or the Distributor whether
or not the initial period of five (5) years and seven (7)            months has
expired.             


4

--------------------------------------------------------------------------------

4.4 In the event that this Agreement is terminated in accordance with Clause
4.2, the price during the period of
notice shall remain the same as it was prior to notice being given to terminate
this Agreement.    4.5     EUSA shall be entitled to invoice the Distributor at
any time after the Products have been delivered.    4.6     Payment shall be due
and payable within sixty (60) days of the date of EUSA's invoice.    4.7 Should
any amount not be paid by the Distributor on or before the due date for payment
the Distributor
shall pay to EUSA (in addition to the amount not paid) interest on such amount
unpaid at the rate of
above the base rate from time to time of the Barclays Bank Plc and such interest
shall be
calculated and payable in respect of the period from thirty (30) days after the
date of the invoice for such
amount until the date payment in full is received by EUSA.    5 .    Supply and
Delivery    5.1 Unless otherwise agreed in writing between the parties EUSA
shall make all reasonable efforts to deliver
the Products within twelve (12) weeks of the date of the relevant order being
placed by the Distributor and
accepted by EUSA.    5.2     The Products will be supplied Ex-Works (Carriage
and Insurance Paid as defined in Incoterms 1990) from
EUSA’s designated premises in Europe.          5.4 On arrival of each
consignment of the Products at the designated premises the Distributor shall
promptly
store the Products in accordance with Good Manufacturing Practice as required or
approved by the
Regulatory Authority in the Territory and with EUSA’ standards. The Distributor
shall distribute the stock
in a manner which will ensure that all Products reach customers in perfect
condition taking into account the
period as notified by EUSA during which the Products will remain stable.    6 . 
  Retention of Title and Risk    6.1 Risk in each consignment of the Product
supplied by EUSA to the Distributor under the terms of this
Agreement shall pass to the Distributor upon delivery in accordance with Clause
5.2.    6.2 Product shall become the sole and absolute property of Distributor
both in law and in equity upon the
delivery of the Product in accordance with Clause 5.2. Payment terms in
accordance with Clause 4.6 shall
be effective as of the day of delivery of the Product from EUSA to Distributor
in accordance with Clause
5.2. Failure to make payment in accordance with Clause 4.6 shall entitle EUSA to
claim interest on
outstanding balances in accordance with Clause 4.7, further EUSA shall have the
right to terminate if full
outstanding payment has not been received as cleared funds within 30 calendar
days of the due date.    7 .    Marketing of the Product    7.1 The Distributor
shall be entitled to resell the Product to its customers at such prices as it
may determine,
subject to all applicable price controls imposed by governmental authorities in
the Territory.    7.2     In connection with the promotion and marketing of the
Product the Distributor shall:          7.2.1    make clear in all dealings with
customers, prospective customers and other persons that it is
acting as Distributor of the Product and not as an agent of EUSA;               
    7.2.2    provide EUSA each month with reports in such form as EUSA may
reasonably require of sales
of the Product by the Distributor (made in the preceding month and since the
last report) and
containing such other information as EUSA may reasonably require;               
              7.2.3    from time to time consult with EUSA's representatives for
the purpose of assessing the state of
the market in the Territory and permit them to inspect any premises and/or
documents used by
the Distributor in connection with the sale of the Product;                    
 


5

--------------------------------------------------------------------------------

    7.2.4    be responsible for producing at its own cost supplies of all
materials necessary for the
marketing and promotion of the Product in the Territory and at the request of
EUSA provide
copies of such sales aids, including catalogues, sales brochures and sales
manuals, as relate to
the Product;                                7.2.5    use in relation to the
Product only such advertising, promotional and selling materials as are
approved in writing by EUSA and provide EUSA with any information which is
necessary in
order to enable EUSA to fulfil each order and to comply with all labelling
marketing and other
applicable requirements in the Territory;                                7.2.6 
  provide EUSA with copies of its up-to- date price list for the Product;       
7.2.7    in respect of each of the Products, observe and comply with EUSA’s
procedures for Adverse
Reaction Reporting and provision of medical information as detailed in a safety
data exchange
agreement to be agreed between the parties within 90 days of the Commencement
Date;                        7.2.8    The Distributor shall in accordance with
EUSA's product recall procedure as supplied to the
Distributor carry out a recall of the Product whenever so directed or requested
by the
Regulatory Authority or other governmental authority in the Territory. In the
absence of any
such direction or request the Distributor shall only carry out a recall of the
Product when so
requested by EUSA. The cost of any recall of Product shall be borne by EUSA in
the
following circumstances but not otherwise:                                     
              (i) in the circumstances specified in Clause 14.2; and           
(ii) in circumstances where the recall is carried out at the request of EUSA and
not at the direction
or request of the Regulatory Authority or other governmental authority in the
Territory.                    (iii) in all other circumstances the cost shall be
borne by the Distributor.    7.3    The Distributor shall not:        7.3.1   
pledge the credit of EUSA in any way;        7.3.2    engage in any conduct
which in the opinion of EUSA is prejudicial to EUSA's business or the
marketing of the Product; or                7.3.3    be concerned or interested
in the manufacture, sale, promotion, marketing or importation into
the Territory of any goods which may compete with the Products.            7.4 
  The Distributor shall be responsible for obtaining any necessary import
licences or permits necessary
for the entry of the Products into the Territory, or their delivery to the
Distributor, and the Distributor
shall be responsible for any and all customs duties, clearance charges, taxes,
brokers' fees and other
amounts payable in connection with the importation and delivery of the
Products.                7.5    The Distributor warrants to EUSA that it has
informed EUSA of all laws and regulations affecting the
manufacture, sale, packaging and labelling of Products which are in force within
the Territory or any
part of it (Local Regulations) at the date of this agreement.            7.6   
The Distributor shall give EUSA as much advance notice as reasonably possible of
any prospective
changes in the Local Regulations.        7.7    On receipt of notification from
the Distributor under clause7.6, EUSA shall endeavour to ensure that the
Products comply with any change in the Local Regulations by the date of
implementation of that change
or as soon as is reasonably possible thereafter.         


6

--------------------------------------------------------------------------------

7.8     The Distributor shall adhere to all commercial obligations detailed in
Schedule 2 with regard to the
standards required of the business relationship between EUSA and Distributor.
EUSA will have the
right to terminate with three (3) months notice if after issuing a written
warning for non-compliance to
any of the standards Distributor does not remedy the fault within thirty (30)
days.                      8 .    Packaging of the Product    8.1     The
Product will be supplied in EUSA's packaging and livery. The packaging and all
package inserts will
be in either Greek or English language.          9 .    Regulatory
Responsibilities    9.1     The Distributor acknowledges that the Marketing
Authorisations have been issued in the name of and are
held by EUSA.          9.2     Distributor shall be exclusively responsible for
the Registration of the Product in the Territory, including
the payment of all the costs resulting from the Registration. After the
signature of the Distribution
Agreement, EUSA shall submit a letter before the competent health authorities in
the Territory to designate
the Distributor as distributor of the Product in the Territory. Thereafter,
Distributor will be financially
responsible for all future variations necessary to the registration file, with
the exception of those variations
requested by EUSA and not under the control of Distributor or the competent
health authorities. Should
any variations be necessary, EUSA will act as an advisor to Distributor in order
to ensure timely approval
of such variations.                                              9.3     The
Distributor shall advise EUSA on pricing submission activities and both parties
will endeavour to
achieve the best price possible. EUSA, with the assistance of Distributor shall
draft necessary pricing
documentation and the Distributor shall submit on behalf of EUSA this required
pricing documentation to
the authorities relevant to the authorities and maintain regular lines of
contact with the authorities to ensure
the requested price is approved within 60 days.                            9.4  
  The Distributor may progress at its own cost Phase IV trial work provided that
it is in accordance with
EUSA’s corporate strategy and approved in advance by EUSA.          10 .   
Intellectual Property    10.1     EUSA hereby authorises the Distributor to use
the Trade Marks of EUSA in the Territory on or in relation
to the Product for the purpose only of exercising its rights and performing its
obligations under this
Agreement provided that the Distributor shall ensure that each reference to and
use of any of the Trade
Marks is in a manner from time to time approved by EUSA and where appropriate is
accompanied by an
acknowledgement, in a form approved by EUSA, that the same is a registered
trademark of EUSA.                            10.2     Save as provided herein
above, the Distributor shall not:          10.2.1    make any modification to
the Product or it’s packaging;          10.2.2    alter, obscure, remove or
tamper with any trade marks, markings, numbers, labels, indication of
the source of origin, or other means of identification used on or in relation to
the Product;                    10.2.3    use the Trade Marks in any way which
might prejudice their distinctiveness or validity or the
goodwill of EUSA therein;                    10.2.4    use in relation to the
Product any trade marks other than the Trade Marks without obtaining the
written consent of EUSA; or                    10.2.5    use or make any
application for registration in the Territory of any trade marks or trade names
so
resembling any trade mark or trade name of EUSA as to be likely to cause
confusion or
deception.                     


7

--------------------------------------------------------------------------------

10.3     The Distributor shall promptly and fully notify EUSA of any actual,
threatened or suspected infringement        in the Territory of any of the
Intellectual Property which comes to the Distributor's notice, and of any claim 
      by any third party so coming to its notice that the importation of the
Product into the Territory, or the sale        therein infringes any right of
any other person, and the Distributor shall at the request and expense of       
EUSA do all such things as may be reasonably required to assist EUSA in taking
all proceedings in        relation to any such infringement or claim.    10.4  
  The Distributor hereby acknowledges that it shall not acquire any rights in
respect of any trade names or        trade marks of EUSA (including but not
limited to the Trade Marks) or of the goodwill associated        therewith and
that all such rights and goodwill are, and shall remain, vested in EUSA. The
Distributor will        not alter, obscure, remove, conceal or otherwise
interfere with any markings, names, labels or other        indications of the
source of origin of the Products which may be placed by EUSA on the Products.   
10.5     The Distributor shall at the expense of EUSA take such steps as EUSA
may reasonably require to assist        EUSA in maintaining the validity and
enforceability of the Intellectual Property and the Distributor will not       
do or allow or authorise anyone to do any act which would or might invalidate or
be inconsistent with the        Intellectual Property and shall not omit or
allow or authorise anyone to omit to do any act which, by its        omission,
would have that effect or character.    10.6     Other than as is necessary for
the proper performance of this Agreement by the Distributor, no licence,       
express or implied, is granted by this Agreement by EUSA under any of the
Intellectual Property rights        including those of its Affiliates.    11 . 
  Restricted Information    11.1     Except as provided in Clause 11.2 and 11.3
each party shall at all times during the continuance of this        Agreement
and for ten (10) years after its termination;          11.1.1    use its best
endeavours to keep all Restricted Information disclosed to it by the other
party            confidential and accordingly not disclose any Restricted
Information to any other person; and          11.1.2    not use any Restricted
Information disclosed to it by the other party for any purpose other than the   
        performance of its obligations under this Agreement.    11.2     Any
Restricted Information may be disclosed by the party receiving such information
(the “Receiving        Party”) to:          11.2.1    any purchasers of the
Product;          11.2.2    the Regulatory Authority or other governmental
authority in the Territory; and          11.2.3    any employees of the
Receiving Party or of any of the aforementioned persons          and subject in
every case only to the extent necessary for the purposes contemplated in this
Agreement or        as is required by law and subject in each case to the
Receiving Party using its best endeavours to ensure        that the person in
question keeps the same confidential and does not use the same except for the
purpose        for which the disclosure is made.    11.3     Restricted
Information may be used by the Receiving Party for any purpose or disclosed to
the extent only        that:              11.3.1    it is at the date hereof or
hereafter becomes public knowledge through no act or omission of the           
Distributor its agents or employees (provided that in doing so the Distributor
shall not disclose            any Restricted Information which is not public
knowledge); or          11.3.2    it can be shown by the Distributor, to the
reasonable satisfaction of EUSA, to have been known to            the
Distributor prior to its being disclosed by EUSA to the Distributor; or 


8

--------------------------------------------------------------------------------

      11.3.3    it can be shown by the Distributor that Restricted Information
was obtained from third parties            who lawfully acquired such
information without restrictions as to its use or dissemination.    12 .   
Force Majeure    12.1     Neither party shall be under any liability to the
other for failure or delay in the performance of any        obligation hereunder
or part thereof (other than obligations to pay money) to the extent and for the
period        that such performance is prevented by reason of Force Majeure
provided that the party claiming the benefit        of this Clause gives written
notice of the Force Majeure to the other.    12.2     Either party shall be
entitled to terminate this Agreement forthwith by giving written notice to the
other. If        the performance of this Agreement shall be hindered or
prevented for a period exceeding six (6) months        due to an event of Force
Majeure affecting either party which cannot be removed or abated.    13 .   
Term of Agreement    13.1     This Agreement shall take effect on the
Commencement Date and subject to termination in accordance        with all other
relevant provisions hereof and subject to the withdrawal of any of the Products
by EUSA in        accordance with Clause 3 shall continue in force for an
initial period of five (5) years from and seven (7)        months the
Commencement Date and thereafter shall continue from year to year unless
terminated by one        of the parties giving to the other not less that three
(3) months written notice of termination. Such notice        can be given at any
time to expire at the end of the initial period of five (5) years and seven (7)
months or        upon any subsequent anniversary thereof.    14 .    Warranty,
Indemnity and Insurance by EUSA    14.1     EUSA warrants that:          14.1.1 
  all quantities of the Product supplied to the Distributor hereunder shall at
the time of delivery            conform to the applicable specifications in the
relevant Marketing Authorisations and shall pass            the National
Institute of Health Assay in the Territory; and          14.1.2    EUSA's
quality control procedures shall have been carried out prior to delivery of the
Product to            the Distributor and certificates of analysis and protocols
of production and testing relevant to            each batch of Product delivered
shall be supplied with the Product at the time of delivery.    14.2     If
notwithstanding the above any of the Product supplied by EUSA is released for
distribution and is        subsequently found to be faulty or defective, where
the fault or defect arises from an act or omission on        EUSA's part, then
EUSA shall indemnify the Distributor against all the costs of replacement of
such faulty        or defective Product and the recall or destruction of such
faulty or defective Product and the parties shall        give to each other all
reasonable assistance with the recall by providing each other with all relevant 
      information available to each of them respectively.    14.3     EUSA shall
indemnify the Distributor against legal liability to third parties in respect of
all actions,        proceedings, costs, claims, damages, demands, expenses,
losses and liabilities in relation to death of or        personal injury to
human beings to the extent that the same arises from:          14.3.1    the
negligence of EUSA; or          14.3.2    the failure by EUSA to supply the
Product in accordance with the provisions of Clause 14.1            hereof.     
    Provided that it shall be a condition of EUSA being liable under the
foregoing indemnity that;          (i)    the Distributor shall promptly notify
EUSA of any claim made against it in relation to such            matters; and 


9

--------------------------------------------------------------------------------

      (ii)    the Distributor shall not accept any compromise or settlement or
take any other material steps in            relation to the subject of such
claim without the prior approval of EUSA and its insurers in            writing;
and              (iii)    the Distributor shall co-operate fully with and give
every reasonable assistance to EUSA or its            insurers in the
investigation and handling of any claim; and          (iv)    the Distributor
shall take all reasonable steps to mitigate any loss in relation to any claim
made            against EUSA hereunder.    14.4     Except for the warranties
set forth herein as expressly provided in this Clause 14, EUSA makes no       
representations or warranties of any kind, express, implied or otherwise. EUSA
specifically disclaims        and Distributor hereby expressly waives:-         
14.4.1    any express or implied warranty of merchantability or fitness for a
particular purpose with            respect to the Product whether used alone or
in connection with other substances or materials;            or             
14.4.2    any liability with respect to any Product which:             
14.4.2.1    has been tampered with or in any way altered or modified other than
labelling or                packaging, other than by EUSA; or,             
14.4.2.2    has been subject to misuse, negligence or accident other than by
EUSA; or              14.4.2.3    has been stored, handled, maintained or used
in a manner contrary to regulatory                requirements or EUSA’s
instructions; or              14.4.2.4    has exceeded its stated expiry date. 
        and the warranty set forth in Clause 14.1 above shall not apply to any
such Product.    14.5     No agent, employee or representative of EUSA has any
authority to bind EUSA to any affirmation,        representation or warranty
except as stated in this Agreement.    14.6     Notwithstanding anything to the
contrary in this Agreement EUSA and its Affiliates shall not, except as       
provided in Clause 14.3 above, be liable to the Distributor by reason of any
representation or implied        warranty, condition or other term or any duty
of common law, or under the express terms of this        Agreement for any
consequential loss or damage (whether for loss of profit or otherwise and
whether        occasioned by the negligence of EUSA or its employees or agents
or otherwise) arising out of or in        connection with any act or omission of
EUSA relating to the manufacture or supply of the Product or their       
resale.            14.7     EUSA will at its own cost maintain throughout the
period of this Agreement and for a period of not less        than five (5) years
following its termination insurance cover indemnifying EUSA against such of its 
      liabilities arising under the foregoing indemnities as are insurable.   
15 .    Warranty, Indemnity and Insurance by Distributor    15.1     The
Distributor warrants that it will:          15.1.1    comply with all laws and
regulations in the Territory pertaining to the sale and marketing of           
the Product; and          15.1.2    ensure that all labelling and packaging
pertaining to the Product complies with all laws and            regulations in
the Territory; and          15.1.3    sell the Product only for applications set
forth in the Marketing Authorisation. 


10

--------------------------------------------------------------------------------

15.2     The Distributor hereby indemnifies EUSA and its Affiliates and shall
keep them indemnified from and        against all loss, damage, liability or
expense suffered or incurred by EUSA and arising from the breach of        this
Agreement by the Distributor or from the Distributor's negligence including but
not limited to:          15.2.1    any act, omission, neglect or default of the
Distributor's agents and employees;          15.2.2    any claim brought by any
third party against EUSA arising out of any breach by the Distributor of       
    any of its obligations under this Agreement or arising from the supply of
the Product or the            conduct of the Distributor.    15.3     The
Distributor will at its own cost maintain throughout the period of this
Agreement and for a period of        not less than five (5) years following its
termination, insurance cover indemnifying the Distributor against        such of
its liabilities arising under the foregoing indemnities as are insurable. Such
cover shall be in terms        reasonably acceptable to EUSA and shall be in the
joint names of EUSA and the Distributor. The        Distributor shall also
effect at its own cost such insurance as may be required by governmental or
statutory        authorities in the Territory.    15.4     The Distributor will
provide EUSA with a broker's or insurer's certificate confirming such insurance
cover        is in place together with confirmation of receipt of payment of the
premiums. Such certificate will be        provided on or before the date hereof
and at such times as EUSA may reasonably request.    16 .    Notices        16.1
    Any notice given under or in connection with this Agreement shall be in
writing and left at or sent by pre-        paid first class post or the
equivalent in the Territory or facsimile transmission to the address of the
other        party specified below or such other address as that party may from
time to time specify in accordance with        this Clause. If sent by first
class post a notice shall be deemed to have been delivered when in the normal   
    course of the post it would have been delivered and if sent by facsimile a
notice shall be deemed to have        been received within twelve hours of
transmission as evidenced by the message confirmation generated by        the
facsimile machine provided that a facsimile is followed within three days by a
hard copy of the notice.    16.2     Neither party shall be entitled to assign
any of its rights or duties under this Agreement without the prior       
written consent of the other which consent shall not be unreasonably withheld. 
  17 .    Termination    17.1     In addition to all other rights of termination
specified herein either party shall be entitled to terminate this       
Agreement by notice to the other party having immediate effect if:         
17.1.1    that other party commits any breach of any of the provisions of this
Agreement and in the case of            a breach capable of remedy that other
party fails to remedy the breach within 30 days of receipt of            a
notice giving particulars of the breach and requiring it to be remedied;       
  17.1.2    an encumbrancer takes possession of or a receiver or administrative
receiver or manager or            administrator is appointed over all or any
part of any property or assets of the Distributor or takes            or suffers
any similar action in consequence of debt;          17.1.3    that other party
makes any voluntary arrangement with its creditors or becomes subject to an     
      administrative order or a similar event in any jurisdiction; or         
17.1.4    that other party goes into liquidation other than a voluntary
liquidation for the purpose of            amalgamation or reconstruction of its
business or otherwise ceases or threatens to cease to carry            on
business.    17.2     The right to terminate this Agreement given by this Clause
shall be without prejudice to any other right or        remedy of the other
party in respect of the breach concerned. 


11

--------------------------------------------------------------------------------

17.3     EUSA shall be entitled to terminate this Agreement by giving not less
than 30 days' written notice to the        Distributor if there is at any time a
material change in the management, ownership or control of the       
Distributor.    17.4     EUSA shall be entitled to terminate this Agreement with
twelve (12) months written notice (reducing to six        (6) months after four
(4) years from the Commencement Date) upon the initiation of an EUSA affiliate, 
      subsidiary or branch, including a joint venture in the Territory. In the
event termination occurs under this        clause 17.4 within five (5) years and
7 months from the Commencement Date, the parties will negotiate in        good
faith the reimbursement of a proportion of the fee paid by the Distributor under
Clause 4.1.    18 .    Consequences of Termination    18.1     Upon the expiry
or other termination or as the context admits notice of termination of this
Agreement for        any reason:          18.1.1    the Distributor shall within
30 days send to EUSA or otherwise dispose of in accordance with the           
directions of EUSA all samples of the Product and all advertising, promotional
or sales material            relating to the Product in the possession or
control of the Distributor;          18.1.2    the Distributor shall cease to
promote, market, advertise or solicit customers for or sell the           
Product;          18.1.3    EUSA shall be entitled to purchase from the
Distributor at the invoice price including the cost of            transportation
and insurance all unsold Product then in the possession of the Distributor which
it            desires to purchase, notifying the Distributor of its decision
within 30 days of termination based            on the Distributors last
statistical return, and stocks not so purchased may be sold by the           
Distributor within 3 months of termination;          18.1.4    the Distributor
shall have no claim against EUSA for compensation for loss of distribution
rights,            loss of goodwill or any similar loss;          18.1.5   
Clauses 4, 6, 10, 11, 14, 15 and 18 shall continue in full force in accordance
with their terms;          18.1.6    termination shall be without prejudice to
the accrued rights, obligations and remedies of the            parties available
at the time of termination;    18.2     If termination is due to the default of
the Distributor, outstanding unpaid invoices shall become payable       
immediately instead of on the payment terms otherwise applicable.    19 .   
Entire Agreement    19.1     Each party acknowledges that in entering into this
Agreement it does not do so on the basis of, and does        not rely on, any
representation warranty or other provision except as expressly provided herein
and all        conditions, warranties or other terms implied by statute or
common law are hereby excluded to the fullest        extent permitted by law.   
19.2     This Agreement and the provisions of any Schedules hereto constitute
the entire agreement between the        parties and supersede and extinguish all
previous communications representations, agreements or        understandings
whether oral or written between the parties with respect to the subject matter
hereof.    19.3     Any amendments or variations to the terms of this Agreement
must be agreed in writing and signed by both        parties.        20 .   
Agency        20.1     Nothing contained in this Agreement shall or be deemed to
constitute a partnership nor a relationship of        principal and agent nor a
joint venture between the parties and neither party shall bind nor conduct
itself in        a manner to suggest it has authority to bind the other in any
way except as expressly permitted in this        Agreement. 


12

--------------------------------------------------------------------------------

21 .    Governing Law and Jurisdiction    21.1     This Agreement is governed by
and shall be construed in accordance with the laws of England and the       
parties hereby submit to the jurisdiction of the English Courts.    22 .   
Waiver    22.1     Amendment or waiver of any provision of this Agreement must
be made in writing and agreed to in writing        by a duly authorised
representative of each party.    22.2     The failure on the part of either
party to exercise or enforce any right conferred upon it hereunder shall not   
    be deemed to be a waiver of any such right or operate to bar the exercise of
enforcement thereof at any        time or times thereafter.    22.3     If any
provision of this Agreement is held by any court or other competent authority to
be void or        unenforceable in whole or part, this Agreement shall continue
to be valid as to the other provisions and the        remainder of the affected
provision.    IN WITNESS whereof this Agreement has been executed by the duly
authorised representatives of the parties the  day and year first above
written.      Signed for and on behalf of  EUSA PHARMA (EUROPE) LIMITED by:     
    Signed for and on behalf of  Samaritan Pharmaceuticals Europe S.A by:       
  SCHEDULE 1 Rapydan       Erwinase  Kidrolase 


13

--------------------------------------------------------------------------------